DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the peeling film is described as having a “first end,” the seal material as having a “second end,” and the cushion material as having a “third end.” It is not clear from the language of the claim whether the number of ends is referring to the number of ends per feature (e.g., cushion member) or whether the number of ends is referring to the total amount of ends for all of the layers of the film together. It is not clear whether, for example, the cushion material has three ends (and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. (US 2015/0050477, “Komatsuzaki”) in view of McClintock et al. (US 4,704,315, “McClintock”).
Regarding claims 1 and 2, Komatsuzaki teaches an adhesive strip having a foam or cushioning member (e.g., [0019], [0020]), wherein the sealing or adhesive member is attached to a surface of the foam strip ([0008], [0009], [0019], [0020]), and a release liner or peeling film may be positioned on the sealant or adhesive member ([0168], [0008], [0093], [0102]). Komatsuzaki additionally teaches that the strip may be provided in a long length (see Fig. 4, member 11, [0168], [0008]) and that the release liner may be peeled from the adhesive component (e.g., [0102]). The adhesive film strip member additionally has an end portion at the end of the long length of adhesive, foam, and release liner strip at which the ends of the layers of the adhesive film strip may be aligned (see, e.g., Fig. 4, member 11, [0168], [0008], [0102]; additionally these end points intersect the longitudinal direction of the film members). The foam member may be considered to be a structural portion, existing along the length of the adhesive component (see, e.g., Fig. 4, member 11, [0168], [0008], [0102]). Additionally, the foam member may be considered to be configured to be “out of” the seal or adhesive material in that they are separate film layers and not integrally combined.  	Komatsuzaki does not specifically teach that there is a portion of the foam member that is not covered by the adhesive and wherein this area is where the peeling member may initially be peeled away from the adhesive member. In the same field of endeavor of adhesive members (col. 1 lines 35-68) McClintock teaches a release layer or liner having a tab to pull the release liner from the adhesive and carrier member and wherein the carrier may have a portion not covered by the adhesive member and release liner (see Figs. 1 and 2, below and, e.g., col. 4 lines 5-68) in order to facilitate present a clean adhesive surface (e.g., col. 1 lines 35-68). It therefore would have been obvious to the ordinarily skilled artisan to have arranged the release liner, adhesive component, and foam structural component of Komatsuzaki so as to have a release layer or liner having a tab to pull the release liner from the adhesive 
    PNG
    media_image1.png
    307
    548
    media_image1.png
    Greyscale

Regarding claim 8, modified Komatsuzaki additionally teaches that the release layer or peeling film may have a handle portion that is not in contact with the seal or adhesive material (see McClintock, Fig. 1, portion 25, col. 4 lines 5-15).

Claims 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki in view of McClintock as applied to claim 1, above, and further in view of Karn (US 3,166,186, “Karn”).
Regarding claims 3 and 6, modified Komatsuzaki fails to specifically teach that the release liner portion of the adhesive strip is divided in a region over the structural portion of the film. In the same field of endeavor of adhesive members (e.g., col. 1 lines 5-20), Karn teaches to divide or provide a scored, split, or separated release liner over an adhesive film in order to more easily remove the release liner when necessary (col. 1 lines 20-35). It therefore would have been obvious to have separated the 
Regarding claim 7, the adhesive component of the film of modified Komatsuzaki may be considered to be a “structural material” in that it has a physical shape and structure. Therefore, the seal material may be considered to provide structure.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki in view of McClintock in view of Karn as applied to claim 3, above, and further in view of Harada (US 2010/0245707, “Harada”). 
Regarding claim 4, Komatsuzaki fails to specifically teach seal material removed portions in the adhesive strip (though see Fig. 4 wherein there may be multiple adhesive strips that are discontinuous). In the same field of endeavor of adhesive members for use in display devices (e.g., [0005], [0006]), Harada teaches to apply spacer or adhesive members discontinuously so as not to overlap a screen area while still enclosing a screen area ([0048]). It therefore would have been obvious to have applied the adhesive member of modified Komatsuzaki in such a discontinuous manner (i.e., so as to remove areas including the release liner portion, adhesive seal portion, and foam structure of the adhesive film member) so as not to overlap a screen area while still enclosing a screen area ([0048]). The Examiner further notes that a change in shape (in this case, creating discontinuities or applying multiple portions of the adhesive so as to create “removed portions”) is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki in view of McClintock as applied to claim 1, above, and further in view of Harada (US 2010/0245707, “Harada”). 
Regarding claim 5, Komatsuzaki fails to specifically teach seal material removed portions in the adhesive strip (though see Fig. 4 wherein there may be multiple adhesive strips that are discontinuous). In the same field of endeavor of adhesive members for use in display devices (e.g., [0005], [0006]), Harada teaches to apply spacer or adhesive members discontinuously so as not to overlap a screen area while still enclosing a screen area ([0048]). It therefore would have been obvious to have applied the adhesive member of modified Komatsuzaki in such a discontinuous manner (i.e., so as to remove areas including the release liner portion, adhesive seal portion, and foam structure of the adhesive film member) so as not to overlap a screen area while still enclosing a screen area ([0048]). The Examiner further notes that a change in shape (in this case, creating discontinuities or applying multiple portions of the adhesive so as to create “removed portions”) is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki in view of McClintock as applied to claim 1, above, and further in view of Kim et al. (US 2015/0225614, “Kim”).
Regarding claim 9, while Komatsuzaki teaches that its adhesive may be used in an electronic device ([0003]) Komatsuzaki fails to specifically teach that the adhesive should be used in a display apparatus tbetween a display panel and a support member. In the same field of endeavor of adhesive components for use in display devices ([0002, [0003]), Kim teaches to include an adhesive member between a protective film and a display device in order to help seal the device and absorb impacts (e.g., [0003]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used the adhesive component taught by modified Komatsuzaki as an adhesive member between a protective film and a display device (i.e., sandwiched between a display panel and a support member) in order to help seal the device and absorb impacts (e.g., [0003] – [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782